           Case 19-04695-5-DMW                                 Doc 2 Filed 10/10/19 Entered 10/10/19 16:20:49                         Page 1 of 6

                                                         UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF NORTH CAROLINA - GREENVILLE DIVISION
                                                                 Greenville DIVISION

 Fill in this information to identify your case:
 Debtor 1               Michelle Lane Cobb
                              First Name            Middle Name           Last Name
 Debtor 2
 (Spouse, if filing)          First Name            Middle Name           Last Name
                                                                                                                       Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:
 (If known)




                                                                       CHAPTER 13 PLAN

 Part 1:       Notices

Definitions:               Definitions of several terms used in this Plan appear online at https://www.nceb.uscourts.gov/local- forms under the heading
                           “Chapter 13 Plan Definitions.” These definitions also are published in the Administrative Guide to Practice and Procedure for the
                           United States Bankruptcy Court for the Eastern District of North Carolina.

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be
                           confirmable.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated if the plan is confirmed.
                           You should read this plan carefully and discuss it with your attorney if you have an attorney in this bankruptcy case. If you do
                           not have an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the United States
                           Bankruptcy Court for the Eastern District of North Carolina (“Court”). The Court may confirm this plan without further
                           notice if no objection to confirmation is filed. In addition, you may need to file a timely proof of claim in order to be paid
                           under any confirmed plan.

                           Only allowed claims will receive a distribution from the Trustee, and all payments made to creditors by the Trustee shall be made
                           in accordance with the Trustee’s customary distribution process. When required, pre- confirmation adequate protection payments
                           shall be paid in accordance with Local Rule 3070- 1(c). Unless otherwise ordered by the Court, creditors not entitled to adequate
                           protection payment will receive no disbursements from the Trustee until after the plan is confirmed.

                           The following matters may be of particular importance to you. Debtors must check one box on each line of §§ 1.1, 1.2, and 1.3,
                           below, to state whether or not the plan includes provisions related to each item listed. If an item is checked “Not Included,” or
                           if neither box is checked, or if both boxes are checked, the provision will not be effective, even if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.3, which may result in a            Included                   Not Included
              secured claim being treated as only partially secured or wholly unsecured. This could
              result in the secured creditor receiving only partial payment, or no payment
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set            Included                   Not Included
              out in Section 3.5.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2: Plan Payments and Length of Plan
2.1 The Debtor(s) shall make regular payments to the Trustee as follows:
      $ 2,440.00 per Month for 60 months

       (Insert additional line(s), if needed.)

2.2 Additional payments. (Check one.)

                                                                              E.D.N.C. Local Form 113A (9.1.2019)                         Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-04695-5-DMW                                Doc 2 Filed 10/10/19 Entered 10/10/19 16:20:49                  Page 2 of 6

 Debtor                Michelle Lane Cobb                                                      Case number

                None. (If “None” is checked, the rest of this section need not be completed.)
                The Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source,
                estimated amount, and date of each anticipated payment. (Insert additional rows, if needed.)


2.3 The total amount of estimated payments to the Trustee is $               146,400.00    .

2.4 Adjustments to the Payment Schedule/Base Plan (Check one).

                None.

                Confirmation of this plan shall not prevent an adjustment to the plan payment schedule or plan base. The Trustee or the Debtor(s)
                may seek to modify the plan payment schedule and/or plan base within 60 days after the governmental bar date to accommodate secured
                or priority claims treated in Parts 3 or 4 of this Plan. This provision shall not preclude the Debtor or the Trustee from opposing
                modification after confirmation on any other basis.

2.5 Applicable Commitment Period, Projected Disposable Income, and “Liquidation Test.”
    The Applicable Commitment Period of the Debtor(s) is 36 months, and the projected disposable income of the Debtor(s), as referenced in 11
    U.S.C. § 1325(b)(1)(B), is $ 0.00 per month. The chapter 7 “liquidation value” of the estate of the Debtor(s), as referenced in 11 U.S.C. §
    1325(a)(4), refers to the amount that is estimates to be paid to holders of non- priority unsecured claims. In this case, this amount is $ 0.00

 Part 3:      Treatment of Secured Claims

3.1 Lien Retention.
    The holder of each allowed secured claim provided for below will retain the lien on the property interest of the Debtor(s) or the estate until the
    earlier of:
          (a) payment of the underlying debt determined under nonbankruptcy law, or
          (b) discharge of the Debtor(s) under 11 U.S.C. § 1328.

3.2 Maintenance of Payments and Cure of Default (if any) (Check one.)
        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
        The current contractual installment payments will be maintained on the secured claims listed below, with any changes required by the
        applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the Trustee
        (“Conduit”) or directly by the Debtor(s), as specified below. Any arrearage listed for a claim below will be paid in full through
        disbursements by the Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the Court, the amounts listed on a proof
        of claim filed before the filing deadline under Bankruptcy Rule 3002(c) will control over any contrary amounts listed below as to the
        current installment payment and arrearage. In the absence of a timely filed proof of claim, the amounts stated below are controlling as to
        the current installment payment and arrearage. If relief from the automatic stay is ordered as to any item of collateral listed in this
        paragraph, then, unless otherwise ordered by the Court, all payments under this paragraph as to that collateral will cease, and all secured
        claims based on that collateral will no longer be paid by the plan.

 Creditor Name                               Collateral             Current Installment        Arrears Owed                             Interest Rate
                                                                    Payment                    (if any)                                 on Arrearage
                                                                    (including escrow)                                                  (if appliable)
 Caliber Home Loans, Inc. 3413 Merrifield Rd Rocky Mount,                            $1,140.11            $4,594.44                     0.00%
                                 NC 27804 Nash County                   To be disbursed by:
                                 Based on Debtors understanding        Trustee
                                 of the current market value in her    Debtor(s)
                                 area, Debtor believes FMV of her
                                 residence is $145,000 based on
                                 recent sales and repairs needed.
                                 Value listed is 90% of
    Insert additional claims as needed.

     Other. (Check all that apply, and explain.) The Debtor(s):
     (a)      do intend to seek a mortgage modification with respect to the following loan(s) listed above:


      (b)          do not intend to seek mortgage modification with respect to the following loan(s) listed above;

      (c)          intend to:


                                                                             E.D.N.C. Local Form 113A (9.1.2019)                   Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-04695-5-DMW                                  Doc 2 Filed 10/10/19 Entered 10/10/19 16:20:49                            Page 3 of 6

 Debtor                Michelle Lane Cobb                                                              Case number

3.3 Request for Valuation of Security and Modification of Undersecured Claims. (Check one)

              None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

      The remainder of this paragraph will be effective only if there is a check in the box “Included” in Part 1, § 1.1, of this plan, above.

Requests for Valuation of Collateral and Modification of Undersecured Claims for Real Estate may not be accomplished in this district in
the absence of the filing and proper service of a motion and notice of motion specifically seeking such relief and giving the affected creditor
the opportunity to object to the motion and request a hearing. Note that a separate motion must be brought if the collateral is real estate, but
not if the collateral is personal property.

              The Debtor(s) request that the Court determine the value of the collateral securing each of the claims listed below. For each
              non- governmental secured claim listed below, the Debtor(s) propose to treat each claim as secured in the amount set out in the column
              headed “Amount of Secured Claim.” For secured claims of governmental units, unless otherwise ordered by the Court, the value of the
              collateral listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary valuation amount listed
              below. For each listed claim, the amount of the secured claim will be amortized and paid with interest at the stated rate over the life of
              the plan. The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part
              5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s entire claim will be treated as
              an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on its
              proof of claim controls over any contrary amount listed in this paragraph. Secured creditors entitled to pre-confirmation adequate
              protection payments will receive the same pursuant to E.D.N.C. LBR 3070-1(c).

   Creditor Name          Estimated         Collateral                           Value of Collateral    Amount of Claims      Amount of Secured            Interest
                          Amount of                                                                    Senior to Creditor's       Claim                      Rate
                       Creditor's Total                                                                       Claim
                            Claim
 World Omni                   $6,565.00 2014 Toyota                                      $10,750.00                  $0.00               $6,565.00 7.50%
 Finance                                Camry 90,000
                                        miles
                                        Value Based on
                                        NADA Guides
                                        Clean Retail
 Conn's                       $3,348.00 King Size                                           $200.00                  $0.00                $200.00 7.50%
 HomePlus                               Mattress & Box
                                        Spring
    Insert additional claims as needed.


3.4 Claims Excluded from 11 U.S.C. § 506(a). (check one)

              None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

             The claims listed below:
             (1) were incurred within 910 days before the petition date and are secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the Debtor(s) (“910 Claims);
             (2) were incurred within 1 year of the petition date and are secured by a purchase money security interest in any other thing of value
             (“1- Year Claims”), or
             (3) are debts the Debtor(s) otherwise propose to pay in full (“Other Claims”).

             These claims will be paid in full by the Trustee, with interest at the rate stated below. Unless otherwise ordered by the Court, the amount of
             the creditor’s claim listed on its proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) will control over any
             contrary claim amount listed below. In the absence of a timely filed proof of claim, the claim amount stated below is controlling. Secured
             creditors entitled to pre- confirmation adequate protection payments will receive the same pursuant to E.D.N.C. LBR 3070- 1(c).

           Creditor Name                                   Collateral (if any)                  Amount of Claim               Interest             Basis
                                                                                                                                Rate        (910 Claim/ 1-Year/
                                                                                                                                               Other Claim)
 Aarons                                      Washer & Dryer Combination                                          $900.00 7.50%             1-Year

 American Auto Sales of                      2012 Chevrolet Cruz 98,000 miles                                  $5,000.00 7.50%             910 Claim
 Greenville                                  Value Based on NADA Guides
                                             Clean Retail

                                                                                    E.D.N.C. Local Form 113A (9.1.2019)                      Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-04695-5-DMW                                 Doc 2 Filed 10/10/19 Entered 10/10/19 16:20:49                           Page 4 of 6

 Debtor                Michelle Lane Cobb                                                                Case number

           Creditor Name                                   Collateral (if any)                      Amount of Claim          Interest             Basis
                                                                                                                               Rate        (910 Claim/ 1-Year/
                                                                                                                                              Other Claim)
 Bridgecrest                                 2015 Chevrolet Camaro 41,000                                      $17,359.00 7.50%           910 Claim
                                             miles
                                             Value Based on NADA Guides
                                             Clean Retail
 Microf                                      (2) AC Units                                                      $15,264.60 0.00%           Other
                                                                                                                                          Lease/Purchase
                                                                                                                                          Agreement
 Onemain Financial                           2012 Scion Xb 230,000 miles                                         $3,709.00 7.50%          910 Claim
                                             Value Based on NADA Guides
                                             Clean Retail
 Progressive Leasing                         Black futon, (2) Rustic Side                                         $390.32 7.50%           Other
                                             Tables, (2) 3-shelf bookcases                                                                Lease/Purchase
                                                                                                                                          Agreement
 Merchant's Preferred                        Sofa love seat, (2) Lamps, 6x8                                      $1,765.00 7.50%          Other
 Leasing                                     Rug                                                                                          Lease/Purchase
                                                                                                                                          Agreement
      Insert additional claims as needed.


3.5 Avoidance of Judicial Liens or Nonpossessory, Nonpurchase-Money Security Interests.
    (Check one)

              None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

       The remainder of this Section 3.5 will be effective only if there is a check in the box “Included” in Part 1, § 1.2, of this plan, above.

              The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
              the Debtor(s) would have been entitled under 11 U.S.C. § 522(b), and the Debtor(s) intend to avoid these liens, in whole or in part. The
              amount, if any, of the judicial lien or security interest that is not avoided will be paid in full with interest at the Till rate to the extent
              allowed as a secured claim. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim under
              Part 5 of this plan to the extent allowed.

              Procedure to be used for lien avoidance: Lien avoidance as described in this section may not be accomplished in this district in the
              absence of the filing and proper service of a motion and notice of motion specifically seeking such relief and giving the affected creditor
              the opportunity to object to the motion and request a hearing.

        Creditor Name                        Property Subject to Lien              Type of Lien       Total Claim Amount    Secured Claim            Unsecured
                                                                                   ("Judicial" or                                                     Claim
                                                                                     "NPMSI")
 Lendmark Financial            Judgment located at Nash                          Judicial                       $6,792.00               $0.00            $6,792.00
 Services                      County Courthouse
 National Finance              3413 Merrifield Rd Rocky     Judicial                                            $1,500.00               $0.00            $1,500.00
 Company                       Mount, NC 27804 Nash
                               County
                               Based on Debtors
                               understanding of the current
                               market value in her area,
                               Debtor believes FMV of her
                               residence is $145,000 based
                               on recent sales and repairs
                               needed. Value listed is 90%
                               of
      Insert additional claims as needed.


3.6 Surrender of Collateral. (Check one.)
         None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims
                                                                                     E.D.N.C. Local Form 113A (9.1.2019)                    Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-04695-5-DMW                                 Doc 2 Filed 10/10/19 Entered 10/10/19 16:20:49                         Page 5 of 6

 Debtor                Michelle Lane Cobb                                                           Case number

4.1 General Treatment: Unless otherwise indicated in this Part or in Part 8, Nonstandard Plan Provisions, the Trustee’s fees and all allowed
    priority claims, will be paid in full without interest through Trustee disbursements under the plan.

4.2 Trustee’s Fees: Trustee’s fees are governed by statute and orders entered by the Court and may change during the course of the case. The
    Trustee’s fees are estimated to be 6.00 % of amounts disbursed by the Trustee under the plan and are estimated to total $ 8,286.60                          .

4.3 Debtor’s Attorney’s Fees. (Check one, below, as appropriate.)
             Debtor(s)’ attorney has agreed to accept as a base fee $ 5,000.00 , of which $ 400.00                        was paid prior to filing. The
             Debtor(s)' attorney requests that the balance of $ 4,600.00 be paid through the plan.

                     The Debtor(s)' attorney intends to apply or has applied to the Court for compensation for services on a “time and expense” basis, as
                     provided in Local Rule 2016-1(a)(7). The attorney estimates that the total amount of compensation that will be sought is $      , of
                     which $      was paid prior to filing. The Debtor(s)' attorney requests that the estimated balance of $     be paid through the plan.

4.4 Domestic Support Obligations ("DSO's"). (Check all that apply.)

              None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Priority Claims Other than Attorney’s Fees and Those Treated in Section 4.4
             None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
             Section 507(a) priority claims, other than attorney’s fees and domestic support obligations are estimated to be as follows:

  Creditor Name                                                           Claim for:                                       Est. Claim Amt.
  Internal Revenue Service                                                Taxes and certain other debts                    0.00
  Nash County Tax Collector                                               Taxes and certain other debts                    0.00
  NC Department of Revenue                                                Taxes and certain other debts                    0.00


 Part 5: Unsecured Non- priority Claims
5.1 General Treatment. After confirmation of a plan, holders of allowed, non- priority unsecured claims that are not specially classified in § 5.2
     below, will receive a pro rata distribution with other holders of allowed, non- priority unsecured claims from the higher of either the disposable
     income of the Debtor(s) over the applicable commitment period or liquidation test (see paragraph 2.5). Payments will commence after payment
     to the holders of allowed secured, arrearage, unsecured priority, administrative, specially classified unsecured claims, and the Trustee’s fees.

      Except as may be required by the “disposable income” or “liquidation” tests, or as may otherwise be specifically set forth in this Plan, no
      specific distribution to general unsecured creditors is guaranteed under this Plan, and the distribution to such creditors may change depending on
      the valuation of secured claims (including arrears) and/or the amounts which will be paid to holders of priority unsecured claims under this Plan,
      both of which may differ from the treatment set forth in Parts 3 and 4 of this Plan based on claims filed by secured and priority creditors, or
      based on further orders of the Court.

5.2 Co- Debtor and Other Specially Classified Unsecured Claims. (Check one.)
        None. If “None” is checked, the rest of Part 5 need not be completed or reproduced.
        The non-priority unsecured claims listed below are separately classified and, to the extent allowed, will be treated as follows, provided
        the basis for separate classification is specifically stated; if no basis is stated, then such claim will be deemed treated as an unsecured
        non-priority claim under § 5.1, below.

                                                                     Basis for Separate Classification
                                                                               and Treatment                      Amount to be Paid                 Int. (%)
 Creditor Name                                                                                                      on the Claim               (if applicable)
 BB&T                                                         Check Credit Or Line Of Credit                  $1,967.00                                      0.00%



Insert additional claims or explanation, as needed.


 Part 6:      Executory Contracts and Unexpired Leases

6.1   The executory contracts and unexpired leases listed below are to be treated as specified. All other executory
      contracts and unexpired leases are rejected. Allowed claims arising from the rejection of executory contracts or

                                                                                   E.D.N.C. Local Form 113A (9.1.2019)                    Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-04695-5-DMW                                 Doc 2 Filed 10/10/19 Entered 10/10/19 16:20:49                   Page 6 of 6

 Debtor                Michelle Lane Cobb                                                        Case number

      unexpired leases shall be treated as unsecured non-priority claims under Part 5 of this Plan, unless otherwise
      ordered by the Court. (Check one.)
              None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.



 Part 7:      Miscellaneous Provisions

7.1 Vesting of Property of the Bankruptcy Estate: (Check one.)
    Property of the estate will vest in the Debtor(s) upon:
         plan confirmation.
         discharge
         other:

7.2 Possession and Use of Property of the Bankruptcy Estate: Except as otherwise provided or ordered by the Court, regardless of when property
    of the estate vests in the Debtor(s), property not surrendered or delivered to the Trustee (such as payments made to the Trustee under the Plan)
    shall remain in the possession and control of the Debtor(s), and the Trustee shall have no liability arising out of, from, or related to such property
    or its retention or use by the Debtor(s). The use of property by the Debtor(s) remains subject to the requirements of 11 U.S.C. Â§ 363, all other
    provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

7.3 Rights of the Debtor(s) and Trustee to Object to Claims: Confirmation of the plan shall not prejudice the right of the Debtor(s) or Trustee to
    object to any claim.

7.4 Rights of the Debtor(s) and Trustee to Avoid Liens and Recover Transfers: Confirmation of the plan shall not prejudice any rights the
    Trustee or Debtor(s) may have to bring actions to avoid liens, or to avoid and recover transfers, under applicable law.

 Part 8:      Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions.

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


 Part 9:      Signatures

9.1        Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for
Debtor(s), if any, must sign below.

 X     /s/ Michelle Lane Cobb                                                 X
       Michelle Lane Cobb                                                          Signature of Debtor 2
       Signature of Debtor 1

       Executed on            October 10, 2019                                     Executed on


By signing and filing this document, the Debtor(s) certify that the wording and order of the provisions in this Chapter 13 plan are identical
to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions included in Part 8.

 X     /s/ Richard L. Cannon, III                                     Date October 10, 2019
       Richard L. Cannon, III 10825                                                    MM/DD/YYYY
       Signature of Attorney for Debtor(s)
If this document is also signed and filed by an Attorney for Debtor(s), the Attorney also certifies, that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions
included in Part 8.




                                                                             E.D.N.C. Local Form 113A (9.1.2019)                    Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
